Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 29, 30, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “by at least 25%”, and the claim also recites “by about 1.25 times to about 15 times, by about 1.25 times to about 10 times, or by about 1.5 times to about 7 times” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation “500,000 g/mol to 30 million g/mol”, and the claim also recites “1 million g/mol to 30 million g/mol, 1 million g/mol to 10 million g/mol, and 1 million g/mol to 7 million g/mol” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “comprises polyacryalimide….or mixtures of any of the foregoing”, and the claim also recites “or in which the acid-soluble and acid-stable polymer comprises polyacrylamide, polyvinyl pyrrolidone, copolymers including one or more of the foregoing, or mixtures of any of the foregoing” which 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “0.05 wt% to about 5 wt%”, and the claim also recites “about 0.05 wt% to about 1 wt%, about 0.05 wt% to less than 1 wt%, or about 0.5 wt% to about 2.0 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2004/0197650 (Kubota).
With respect to claim 1, Kubota teaches a gelatinous electrolyte impregnated into a battery [claim 27] comprising a solution having a high molecular weight compound dissolved in an electrolytic solution (PP 0088).  The high molecular weight compound may be a polyethylene oxide polymer [claim 30] (PP 0089), which is the same as the acid-soluble and acid-stable polymer with a high molecular weight of the instant claims.  Kubota fails to teach that the addition of the high molecular weight polymer would increasing the viscosity of the electrolyte and therefore reduce acid stratification, however the method of adding the polymer to the electrolyte is the same, and therefore one of ordinary skill in the art would expect the viscosity of the electrolyte to be raised and reduction of acid Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
With respect to claims 2 and 3, Kubota teaches that the high molecular weight compound may be added in an amount of 5 wt% [claim 3] in relation to the solution (PP 0150).  One of ordinary skill in the art would expect this amount to be sufficient to increase the viscosity by at least 25%. 
With respect to claim 4, Kubota teaches that the electrolyte is impregnated into the battery device (PP 0088), which would be before or after the formation of the battery, and is dissolved in a mixed solvent (PP 0088).
With respect to claim 38, Kubota teaches that the electrolyte is impregnated (introduced) into a battery device (PP 0088).  As the battery does not have an electrolyte before introduction, the battery would be incomplete.
With respect to claim 40, Kubota teaches the electrolyte may be injected after fabrication of the electrode body (PP 0118).

Claims 27, 30, and 32-35,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2004/0197650 (Kubota) as applied to claim 1 above, and further in view of US PGPub 2017/0365884 (Ihara).
With respect to claims 27, 32 and 33, Kubota teaches a battery comprising the electrolyte as discussed above wherein the electrolytic solution may contain additives as necessary (PP 0046) [claim 32], but fails to teach a sulfuric acid. Ihara teaches a gel electrolyte comprising an additive (PP 0105) for a secondary battery.  The electrolyte may comprise a sulfuric acid compound which improved chemical stability of the electrolytic solution and suppresses decomposition reaction of the electrolytic solution (PP 0110), which is a cycle life enhancer [claim 33].  It would have been obvious to one of ordinary skill in the art at the time of filing to use a sulfuric acid additive in the electrolyte of Kubota in order to improve the chemical stability of the electrolytic solution and suppress decomposition reaction of the electrolytic solution, as taught by Ihara.
With respect to claim 30, Kubota teaches that the high molecular weight compound may be a polyethylene oxide polymer (PP 0089).
Claim 34 is rejected as discussed in claim 3 above.
With respect to claim 35, Kubota teaches that the battery may comprise a cathode (positive electrode), anode (negative electrode), and the electrolyte (PP 0015) as discussed above.  The battery also comprises a separator (PP 0031).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2004/0197650 (Kubota) and US PGPub 2017/0365884 (Ihara) as applied to claim 27 above, as evidenced by US PGPub 2016/0263032 (Grassano).
. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2004/0197650 (Kubota) and US PGPub 2017/0365884 (Ihara) as applied to claim 27 above, and further in view of US PGPub 2016/0141720 (Onozaki).
Kubota and Ihara teach the electrolyte as discussed above, but fail to teach the use of phosphoric acid.  Onozaki teaches an electrolyte comprising phosphoric acid ester compound in an amount of 0.01 to 5 mass % (PP 0162) which results in a high stability electrolyte which has excellent flame retardance (PP 0163).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a phosphoric acid ester compound in an amount of 0.01 to 5 mass % in the electrolyte of Kubota and Ihara in order to produce a high stability electrolyte which has excellent flame retardance as taught by Onozaki.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2004/0197650 (Kubota) and US PGPub 2017/0365884 (Ihara) as applied to claim 35 above, and further in view of US PGPub 2005/0069762 (Daley).
In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
	
Claims 37, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4425192 (McKinley) in view of 2004/0197650 (Kubota) and US PGPub 2017/0365884 (Ihara) as applied to claims 35 and 38 above.
McKinley teaches a method of forming a battery wherein positive and negative electrodes are formed by placing them in an electrolyte solution (column 1, lines 24-29), which requires the electrolyte to be introduce prior to electrode formation.  The electrodes may be used in dry charge battery (column 4, lines 58-66).  McKinley teaches that the electrolyte solution may be one conventional in the battery industry (column 6, lines 31-33), but fails to teach the electrolyte of the instant claims.  It would have been obvious to one of ordinary skill in the art to use the electrolyte of Kubota and Ihara, as discussed above for the electrolyte of McKinley. The substitution of known equivalent structures involves only ordinary In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/RACHEL L ZHANG/Examiner, Art Unit 1724